Exhibit 10.2

AGREEMENT

This Agreement, entered into as of February 21, 2012, is by and between EOG
Resources, Inc., a Delaware corporation (“Employer”), and William R. Thomas
(“Employee”).

WHEREAS, Employer and Employee have entered into that certain Executive
Employment Agreement, effective as of February 1, 2011 (the “Employment
Agreement”); and

WHEREAS, Employer and Employee now desire to terminate the Employment Agreement
and the respective rights and obligations of Employer and Employee thereunder,
with such termination to be subject to the approval of, and effective as of the
date of approval of, this Agreement by the Board of Directors of Employer
pursuant to Section 8.10 of the Employment Agreement (such date of approval, the
“Effective Date”);

NOW, THEREFORE, in consideration of the premises and in consideration of other
good and valuable consideration, the adequacy, sufficiency and receipt of which
are hereby acknowledged (and which consideration Employer and Employee hereby
acknowledge and agree shall be deemed to include (but not be limited to) the
reciprocal surrender by Employer and Employee of their respective rights under
the Employment Agreement and the corresponding reciprocal release of Employer
and Employee from their respective obligations under the Employment Agreement,
in each case by way of this Agreement), Employer and Employee hereby agree that
the Employment Agreement and the respective rights and obligations of Employer
and Employee thereunder are hereby released and terminated effective as of the
Effective Date.

This Agreement shall be governed in all respects by the laws of the State of
Texas, excluding any conflict-of-law rule or principle that might refer the
construction of this Agreement to the laws of another State or country.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above and to be effective as of the Effective Date.

 

EOG RESOURCES, INC. By: /s/ Patricia L. Edwards Name: Patricia L. Edwards Title:
Vice President, Human Resources and Administration WILLIAM R. THOMAS /s/ William
R. Thomas